Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Calvin Scott Wedington appeals the district court’s order dismissing his civil action under Fed.R.Civ.P. 12(b)(1) for lack of subject matter jurisdiction. On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Wedington’s informal brief does not challenge the basis for the district court’s disposition, Wedington has forfeited appellate review of the court’s order. Accordingly, we affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.